DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-12, and 14-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Junger et al, US Pub. 2010/0325020.
Junger et al disclose systems and/or method for globally tracking items and generating active notification comprising: a point of sale register 2 and an associated bar code scanner 4; the register 2 and a local computer system 6 communicates over radio communication channels; the local retailer computer system includes an associated local database 8 for storing registration information; a local printer 10 and an operator terminal 12 may be provided; a general database 16 may be associated with the central computer system 14 for storing transaction information from a plurality of retailer computer systems 6; a printer 18 and an operator terminal 20 may be included with the central computer system 14; the electronic registration process begins when a customer brings merchandise to the register for check out; the sales clerk enters the SKU number which identifies the type of product involved in the transaction (e.g., Super Nintendo Entertainment System, Game Boy, Virtual Boy, Nintendo N64, etc.) by, for example, scanning a every item is prepositioned in the store, paths from one item to others are formed and recognized).  (See Figs. 1-4; par. 0055-0066).
Regarding claim 1, determining that a group of items left a space together based on RFID exit times (when leaving the store); determining that at least one item of the group of items left the space without authorization by evaluating transactions that took place within a time period before the at least one item left the space (see par.0132); and automatically creating a single investigation file that includes the group of items that left the space together (see 0153).
Regarding claim 2, wherein determining that the group of items left the space together comprises determining that each item in the group of items left the space within a period of time of each other. (Multiple item can be detected leaving the venue without authorization; par. 0132).
Regarding claim 3, determining that at least one item in the group of items was authorized to leave the space; retrieving an identifier of at least one of a person and a payment method involved in a transaction that authorized the item to leave the space; and adding the identifier to the investigation file. (Every item is identified (authorized and non-authorized items), payment information including shipping information can be registered in the database, see par. 0083). 
other institutions may be linked to the database so that the items status can be updated when recovered, see par. 0084).
Regarding claim 5, further comprising storing paths of the items through the space in the investigation file (every item is prepositioned in the store, paths from one item to others are formed and recognized).
Regarding claim 8, a memory containing instructions; and a processor executing the instructions in the memory to perform steps comprising: identifying a group of items that left a space together; determining that one of the items in the group was not authorized to leave the space and another of the items in the group was authorized to leave the space through a transaction; obtaining an identifier for at least one of a person and a payment method involved in the transaction; and searching previous investigation files for the identifier. See claims 1 and 3 above. (Every item is identified (authorized and non-authorized items), payment information (card info/user ID) including shipping information can be registered in the database, see par. 0083). 
Regarding claim 9, wherein determining that the group of items left the space together comprises using RFID exit data to determine that each item in the group of items left the space within a period of time of each other. (Multiple item can be detected leaving the venue without authorization; par. 0132).
Regarding claim 10, wherein the processor performs a further step comprising adding each item in the group of items and the identifier to a single investigation file. (When multiple items are detected to leave the store without authorization with a customer, a single investigation is needed, see par. 0132).
other institutions may be linked to the database so that the items status can be updated when recovered, see par. 0084).
Regarding claim 12, wherein the processor performs a further step of storing paths of each of the items in the group of items through the space in the single investigation file (every item is prepositioned in the store, paths from one item to others are formed and recognized).
Regarding claim 14, wherein the processor performs further steps of: determining that a second item of the group of items was authorized to leave the space through a second transaction; obtaining a second identifier for at least one of a person and a payment method involved in the second transaction; and searching previous investigation files for the second identifier (other institutions may be linked to the database so that the items status can be updated when recovered, see par. 0084); (every item is identified (authorized and non-authorized items), payment information including shipping information can be registered in the database, see par. 0083). 
Regarding claims 15, receiving time values indicating when items left a space; using the time values to identify a group of items that left the space together; determining that one of the items in the group of items left the space without authorization; identifying a transaction that authorized another of the items in the group of items to leave the space; obtaining an identifier for at least one of a person and a payment method involved in the transaction; and searching previous investigation files for the identifier (see claims 1-5 above).
Regarding claim 16, determining which of the other items in the group of items were not authorized to leave the space. See claim 3 above. (Every item is identified (authorized and non-authorized items), payment information including shipping information can be registered in the database, see par. 0083).
Regarding claim 17, wherein determining which of the other items were not authorized to leave the space comprises: determining that at least one other item in the group of items was authorized to leave the space in a second transaction. (Every item is identified (authorized and non-authorized items), payment information including shipping information can be registered in the database, see par. 0083).
Regarding claim 18, automatically creating an investigation file for the group of items; and automatically including each of the items in the group of items in the investigation file. (See para. 0153).
Regarding claim 19, further comprising storing the identifier in the investigation file created for the group of items. (All unauthorized items detected during a customer shopping trip can activate an investigation, see par. 0132, 0153).
Regarding claim 20, further comprising storing links in the investigation file to other investigation files that include the identifier (other institutions may be linked to the database so that the items status can be updated when recovered, see par. 0084).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 7, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Junger et al in view of Kobres et al, US Patent No. 9,473,747. The teachings of Junger et al have been discussed above.
Junger et al fails to disclose a camera and having an interactive map showing the location of the items.
Kobres et al disclose a whole store scanner which includes a cart camera 210, a shelf camera 310, a camera array 410, for capturing digital image of the customer activities within the store processor.
In view of the teachings of Kobres et al, it would have been obvious for a person of ordinary skill in the art at the time the invention was made to modify the teachings of Junger et al to include cameras throughout the store for capturing customers’ activities. Such modification would provide visual records of the customer activities in the store during the shopping trip which would allowed an investigator to effective verify when a customer shoplifts or inadvertently leaving the store with an item without authorization. With respect to having an interactive map of the items in the store, the items are prepositioned in their respective, to provide a visual display of the items’ location would have been an obvious extension within the art. Furthermore, providing customers with items’ map or signage in the retail store is very .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,194,979 (hereinafter ‘979 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is a broader recitation of the ‘979 Patent. For instant in claim 1 of the current application and in the ‘979 Patent, the applicant claims:
Application No. 17/398,612
Patent No. 11,194,979
A computer-implemented method comprising: determining that a group of items left a space together based on RFID exit times; determining that at least one item of the group of items left the space without authorization by evaluating transactions that took place within a time period before the at least one item left the space; automatically creating a single investigation file that includes the group of items that left the space together; 



Thus, in respect to above discussions, it would have been obvious to an artisan at the time the invention was made to use the teaching of claims 1-5 of the ‘979 Patent as a general teaching for a computer implemented method for tracking RFID items, to perform the same function as claimed in the present invention. The instant claims obviously encompass the claimed invention of the ‘979 Patent and differ only in terminology. The extent that the instant claims are broaden and therefore generic to claimed invention of ‘979 Patent [species], In re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a co-pending application.
.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hammond et al, US Pub. 2016/0321661, disclose system and methods or organizing, visualizing and processing consumer transaction for preventing and detecting shoplifting. Katzin et al, US Pub. 2012/0271712, disclose an In-person One-Tap purchasing apparatuses, method and systems for tracking RFID items and to prevent shoplifting.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/            Primary Examiner, Art Unit 2876